Goshen Mtge., LLC v DePalma (2020 NY Slip Op 04829)





Goshen Mtge., LLC v DePalma


2020 NY Slip Op 04829


Decided on September 2, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 2, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
RUTH C. BALKIN
CHERYL E. CHAMBERS
PAUL WOOTEN, JJ.


2017-10935
 (Index No. 54224/16)

[*1]Goshen Mortgage, LLC, etc., respondent,
vCarmine DePalma, et al., appellants, et al., defendants.


Joseph E. Ruyack III, Chester, NY, for appellants.
Jeffrey A. Kosterich, LLC, Tuckahoe, NY (Rajdai D. Singh and Marin Kelly of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendants Carmine DePalma and Sharan Joan DePalma appeal from an order of the Supreme Court, Westchester County (Lewis J. Lubell, J.), dated September 7, 2017. The order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against those defendants, for an order of reference, and for the disbursement of certain fire insurance proceeds to it, and, in effect, denied those branches of those defendants' cross motion which were for summary judgment dismissing the complaint insofar as asserted against them and for the disbursement of the fire insurance proceeds to them.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order dated September 7, 2017, must be dismissed because the right of direct appeal therefrom terminated with the entry of a judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment of foreclosure and sale (Goshen Mortgage, LLC v DePalma, ___ AD3d ___ [Appellate Division Docket No. 2018-02539; decided herewith]; see CPLR 5501[a][1]; Matter of Aho, 39 NY2d at 248).
SCHEINKMAN, P.J., BALKIN, CHAMBERS and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court